Exhibit 10.3


EMPLOYMENT AGREEMENT





            AGREEMENT, made and entered into as of April 2, 2003 (the “Effective
Date”) by and between The Titan Corporation, a Delaware corporation (together
with its successors and assigns, the “Company”), and Dr. Gene W. Ray (the
“Executive”).



W I T N E S S E T H :



            WHEREAS, the Executive is currently employed as President and Chief
Executive Officer of the Company and also serves as Chairman of the board of
directors of the Company and the Company desires to continue to have the
Executive serve in such positions;



            WHEREAS, the Company desires to enter into an agreement embodying
the terms of such continued employment (this “Agreement”) and the Executive
desires to enter into this Agreement and to accept such continued employment,
subject to the terms and provisions of this Agreement;



            NOW, THEREFORE, in consideration of the premises and mutual
covenants contained herein and for other good and valuable consideration, the
receipt of which is mutually acknowledged, the Company and the Executive
(individually a “Party” and together the “Parties”) agree as follows:



            1.         Definitions.



(a)        “Accrued Obligations” shall mean:



any earned but unpaid amounts as of the date of termination, including, but not
limited to, Base Salary through the date of termination, reimbursement for
business expenses and any incentive awards earned for performance periods that
have ended;



a Pro-Rata Target Bonus;



any compensation previously deferred by the Executive together with any vested
Company matching contribution and accrued interest thereon; and



accrued but unpaid vacation days through the date of termination.



(b)        “Affiliate” of a specified person or entity shall mean a person or
entity that directly or indirectly controls, is controlled by, or is under
common control with, the person or entity specified.



(c)        “Base Salary” shall mean the annualized salary provided for in
Section 4 below or any increased salary granted to the Executive pursuant to
Section 4.



(d)        “Board” shall mean the Board of Directors of the Company.



(e)        “Cause” shall mean:



(i)         the willful and continued failure of the Executive to perform
substantially the Executive’s duties hereunder (other than any such failure
resulting from incapacity due to physical or mental illness or following the
Executive’s delivery of a notice that he is terminating his employment for Good
Reason), provided that the Company demonstrates that such failure has a material
and injurious effect on the Company and provided, further, that a written demand
for substantial performance is first delivered to the Executive by the Board
that specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties and the
resulting material, injurious effect on the Company; or



(ii)        the willful engaging by the Executive in gross misconduct or the
conviction of the Executive of a felony (such conviction having been finally
adjudicated without further appeal) that is materially and demonstrably
injurious to the Company.



            For the purposes of this definition of “Cause”, no act, or failure
to act, on the part of the Executive shall be considered “willful” unless it is
done, or omitted to be done, by the Executive in bad faith or without reasonable
belief that the Executive’s action or omission was in the best interests of the
Company.  Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or based upon advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.



(f)         “Change of Control” shall have the same meaning as ascribed to such
term in the Executive Change of Control Agreement between the Executive and the
Company dated as of March 2000 (the “Change of Control Agreement”).     



(g)        “Disability” shall mean the Executive’s inability, due to physical or
mental incapacity, to substantially perform his duties and responsibilities
under this Agreement for a period of six consecutive months as determined by a
medical doctor selected by the Company and the Executive.  If the Parties cannot
agree on a medical doctor, each Party shall select a medical doctor and the two
doctors shall select a third who shall be the approved medical doctor for this
purpose.



(h)        “Good Reason” shall mean the occurrence of any of the following
events without the prior written consent of the Executive:



(i)         the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s positions (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
in Section 3(a), or any other diminution in such positions, authority, duties or
responsibilities (whether or not occurring solely as a result of the Company’s
ceasing to be a publicly traded entity), excluded for this purpose: (i) an
isolated, insubstantial and inadvertent action not taken in bad faith and that
is remedied by the Company promptly after receipt of notice thereof given by the
Executive; and (ii) the hiring or promotion by the Board of another senior
executive with the title and responsibilities of President.



(ii)        any failure by the Company to comply with Sections 4, 5, 6 or 7 of
this Agreement, other than an isolated, insubstantial and inadvertent action not
taken in bad faith and that is remedied by the Company promptly after receipt of
notice thereof given by the Executive;



(iii)       the Company ceasing to be a publicly traded company, or the
Company’s requiring the Executive to be based at any office or location other
than as provided in Section 3(c);



(iv)       any purported termination by the Company of the Executive’s
employment otherwise than expressly permitted by this Agreement; or



(v)        any failure by the Company to obtain the assumption of its
obligations to perform this Agreement by any successor to all or substantially
all of the assets of the Company, whether by written agreement or operation of
law.



“Pro-Rata Target Bonus” shall mean the Target Bonus multiplied by a fraction,
the numerator of which is the number of days that the Executive was employed in
the applicable performance period and the denominator of which shall be the
number of days in the applicable performance period.



(j)         “Target Bonus” shall mean the greater of (i) 80% of Base Salary
and      (ii) the Executive’s target bonus opportunity for the applicable year.



(k)        “Term” shall mean the period specified in Section 2 below (including
any extension as provided therein).



            2.         Term of Employment.



The term of employment hereunder shall begin as of the Effective Date, and shall
continue through the third anniversary of the Effective Date (the “Term”),
provided, however, that the Term shall automatically renew for successive
one-year terms, unless either Party gives written notice to the other party not
less than 120 days prior to the expiration of any such term that such Party is
electing not to so extend the Term.  Notwithstanding the foregoing, the Term
shall end on the date on which the Executive’s employment is earlier terminated
by either Party in accordance with the provisions of Section 9 below.



            3.         Position, Duties and Responsibilities; Place of
Employment.



(a)        During the Term, the Executive shall serve as the Chairman of the
Board and as President and Chief Executive Officer of the Company and shall be
responsible for the general management of the affairs of the Company.  As
President and Chief Executive Officer of the Company, the Executive shall have
all authorities, duties and responsibilities customarily exercised by an
individual serving in those positions in a corporation of the size and nature of
the Company.  The Executive, in carrying out his duties under this Agreement,
shall report to the Board.  During the Term, the Executive shall devote
substantially all of his business time and attention to the business and affairs
of the Company. Notwithstanding anything to the contrary in this Agreement or
otherwise, the Executive acknowledges and agrees that the Board may at any time
hire or promote another senior executive with the title and responsibilities of
President   in connection with the Board’s “Key Executive” succession planning
responsibilities.

(b)        Nothing herein shall preclude the Executive from (i) serving on the
boards of directors of a reasonable number of other corporations with the
concurrence of the Board, (ii) serving on the boards of a reasonable number of
trade associations and/or charitable organizations, (iii) engaging in charitable
activities and community affairs and (iv) managing his personal investments and
affairs, provided that such activities set forth in this Section 3(b) do not
interfere with the effective discharge of his duties and responsibilities under
Section 3(a).



(c)        The Executive’s principal place of employment shall be San
Diego, California.



            4.         Base Salary.



During the Term, the Executive shall be paid an annualized Base Salary of
$800,000, payable in accordance with the regular payroll practices of the
Company.  The Base Salary shall be reviewed annually for any increase in the
discretion of the Board.



            5.         Annual Incentive Awards.



During the Term, the Executive shall be eligible to participate in the Company’s
annual incentive plan for senior executives (the “Bonus Plan”), including any
supplemental bonus plan.  For the Bonus Plan, the Executive shall have a target
bonus opportunity each year of up to 80% of Base Salary, based on the
achievement of annual performance objectives approved by the Board.  The
Executive shall be paid his annual incentive awards, including any supplemental
bonus award, at the same time that other senior executives of the Company are
paid such awards, but in no event more than 90 days after the end of the
applicable performance period.



            6.         Long-Term Incentive Programs.



During the Term, the Executive shall be eligible to participate in any long-term
incentive program of the Company made available to other senior-level executives
generally, including, but not limited to, the Company’s 2002 Employee and
Director Stock Option and Incentive Plan and the 2002 Employee Stock Purchase
Plan.



            7.         Employee Benefit and Retirement Programs; Perquisites;
Vacation.



(a)        During the Term, the Executive shall be entitled to participate in
all employee pension and welfare benefit plans, programs and arrangements made
available to the Company’s senior-level executives or to its employees generally
on the same terms and conditions as other senior-level executives, as such
plans, programs or arrangements may be in effect from time to time, including,
without limitation, pension, profit sharing, savings, estate preservation and
other retirement plans or programs, 401(k), medical, dental, hospitalization,
short-term and long-term disability and life insurance plans, accidental death
and dismemberment protection, travel accident insurance, and all other pension
or retirement plans or programs (including the Company’s Deferred Compensation
Plan) and employee welfare benefit plans or programs that may be sponsored by
the Company from time to time, including any plans or programs that supplement
the above-listed types of plans or programs, whether funded or unfunded. The
Executive agrees to cooperate with any required eligibility procedures with
respect to such plans, programs and arrangements, including without limitation
customary medical underwriting procedures.  The Executive shall also be eligible
to participate in the Company’s Supplemental Retirement Plan for Key Executives,
as in effect from time to time.



(b)        The Executive shall be entitled to receive perquisites provided to
other senior-level executives.



(c)        The Executive shall be entitled to paid vacation in accordance with
Company policy.



            8.         Reimbursement of Business Expenses.



During the Term, the Executive is authorized to incur reasonable expenses in
connection with carrying out his duties and responsibilities under this
Agreement and the Company shall reimburse him for all such expenses incurred in
connection with carrying out the business of the Company, subject to
documentation in accordance with the Company’s policy. 



            9.         Termination of Employment.



(a)        Termination without Cause or Termination for Good Reason.



In the event (x) the Executive’s employment hereunder as  Chief Executive
Officer of the Company is terminated by the Company without Cause, other than
due to Disability or death, or (y) the Executive terminates his employment for
Good Reason, in each case prior to a Change in Control, the Executive shall be
entitled to the following:



(i)         Accrued Obligations;



(ii)        a lump-sum payment in an amount equal to three times the sum of the
Executive’s (x) Base Salary and (y) Target Bonus for the year of termination,
payable promptly following such termination;



(iii)       immediate vesting of any outstanding equity awards, including, but
not limited to, stock options and restricted stock ;(iv) immediate and full
vesting of the Executive’s account balances under the Company’s 401(k) plan and
deferred compensation plan, or any successor thereto, as of the date that the
Executive’s employment terminates;



(v)        participation for the Executive (and his eligible dependents) in the
Company’s extended health benefits program for retired senior executives as in
effect from time to time; and



(vi)       any other entitlement, benefit or compensation due the Executive
under any other applicable plan, program, policy, arrangement of, or other
agreement with, the Company or any of its Affiliates. 



(b)        Termination Due to Death or Disability.  In the event that the
Executive’s employment hereunder is terminated due to his death or Disability,
the Executive (or his estate, legal representatives, or his beneficiaries, as
the case may be), shall be entitled to the following:



(i)         Accrued Obligations;



(ii)        in the case of Disability, disability benefits provided in
accordance with the Company’s long-term disability program, if any, in effect
for senior level executives at the Company;



(iii)       participation for the Executive (and his eligible dependents) in the
Company’s extended health benefits program for retired senior executives as in
effect from time to time;



(iv)       treatment of any outstanding equity awards in accordance with the
applicable plan and award agreement; and



(v)        any other entitlement, benefit or compensation due the Executive
under any other applicable plan, program, policy, arrangement of, or other
agreement with, the Company or any of its Affiliates. 





(c)        Termination by the Company for Cause.



(i)         A termination for Cause shall not take effect unless the provisions
of this subclause (i) are complied with.  There shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board (excluding the
Executive) at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with his counsel, to be heard before the Board), finding
that, in the good faith opinion of the Board, the Executive is guilty of the
conduct described in Section 1(e)(i) or Section 1(e)(ii), and specifying the
particulars thereof in detail.



(ii)        In the event the Company terminates the Executive’s employment  for
Cause, the Executive shall be entitled to:



(A)       payment of Base Salary through the date of termination;



(B)       treatment of any outstanding equity awards in accordance with the
applicable plan or award agreement; and



(C)       any other entitlement, benefit or compensation due the Executive under
any other applicable plan, program, policy, arrangement of, or other agreement
with, the Company or any of its Affiliates.



(d)        Retirement.  The Executive shall be entitled to retire upon 180 days
advance written notice to the Board The Executive shall be entitled to the
payments, benefits and other entitlements set forth above in Section 9(a) in the
event the date of retirement occurs on or after the third anniversary of the
Effective Date of this Agreement and the Executive provides the required notice.
If the Executive elects to retire before the third anniversary of the Effective
Date of this Agreement, the Executive shall not be entitled to the payments,
benefits and other entitlements set forth above in Section 9(a), unless the
Executive provides the required notice and the Board approves the granting of
such payments, benefits and other entitlements at that time.

  (e)       Release of Claims.  In order to be entitled to the payments, rights
and other entitlements in Section 9(a) or Section 9(d) above, the Executive
shall be required to execute and deliver a release of claims against the Company
in the form of Exhibit A attached hereto.



(f)         Nature of Payments.  Any amounts due under this Section 9 are in the
nature of severance payments considered to be reasonable by the Company and are
not in the nature of penalty.



(g)        Resignation.  Notwithstanding any other provision of this Agreement,
upon the termination of the Executive’s employment for any reason (other than
retirement), unless otherwise requested by the Board he shall immediately resign
from the Board, from all boards of directors of subsidiaries and Affiliates of
the Company of which he may be a member, and as a trustee of, or fiduciary to,
any employee benefit plan of the Company or any of its Affiliates. The Executive
hereby agrees to execute any and all documentation of such resignations upon
request by the Company, but he shall be treated for all purposes as having so
resigned upon termination of his employment, regardless of when or whether he
executes any such documentation.



            10.       Change of Control.



Anything herein to the contrary notwithstanding, to the extent applicable, the
Executive shall also be entitled to any compensation, benefit or entitlement
provided pursuant to the Change of Control Agreement, provided that if any item
of compensation or benefit or any entitlement is provided under this Agreement
which is more favorable to the Executive than the corresponding item of
compensation or benefit or entitlement under the Change of Control Agreement, or
if an item of compensation or benefit or any entitlement is provided under this
Agreement, but not under the Change of Control Agreement, such item of
compensation or benefit or such entitlement, as the case may be, shall be
provided in accordance with the terms of this Agreement.  In no event, however,
shall the Executive be entitled to duplication as to any item of compensation or
benefit or as to any entitlement that is provided under both this Agreement and
the Change of Control Agreement.  In the case of any such duplication, the
Executive shall be entitled to the provision of this Agreement or the Change of
Control Agreement that is most favorable to the Executive. 



            11.       Confidentiality; Assignment of Rights.



(a)        During the Term and thereafter, other than in the ordinary course of
performing his duties for the Company or as required in connection with
providing any cooperation to the Company pursuant to Section 14 below, the
Executive agrees that he shall not disclose to anyone or make use of any trade
secret or proprietary or confidential information of the Company or any
Affiliate of the Company, including such trade secret or proprietary or
confidential information of any customer or other entity to which the Company
owes an obligation not to disclose such information, which he acquires during
the course of his employment, including, but not limited to, records kept in the
ordinary course of business, except when required to do so by a court of law, by
any governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent or actual jurisdiction to order him to divulge, disclose
or make accessible such information.  In the event the Executive is requested to
disclose information as contemplated in the preceding sentence, the Executive
agrees, unless otherwise prohibited by law, to give the Company’s General
Counsel prompt written notice of any request for disclosure in advance of the
Executive making such disclosure in order to permit the Company a reasonable
opportunity to challenge such disclosure.



(b)        The Executive hereby sells, assigns and transfers to the Company all
of his right, title and interest in and to all inventions, discoveries,
improvements and copyrightable subject matter (the “rights”) which during the
course of his employment are made or conceived by him, alone or with others, and
which are within or arise out of any general field of the Company’s business or
arise out of any work he performs, or information he receives regarding the
business of the Company, while employed by the Company.  The Executive shall
fully disclose to the Company as promptly as available all information known or
possessed by him concerning the rights referred to in the preceding sentence,
and upon request by the Company and without any further remuneration in any form
to him by the Company, but at the expense of the Company, execute all
applications for patents and for copyright registration, assignments thereof and
other instruments and do all things which the Company may deem necessary to vest
and maintain in it the entire right, title and interest in and to all such
rights.



(c)        The Executive agrees that at the time of the termination of
employment, whether at the instance of the Executive or the Company, and
regardless of the reasons therefor, he will deliver to the Company, and not keep
or deliver to anyone else, any and all notes, files, memoranda, papers and, in
general, any and all physical matter and computer files containing information,
including any and all documents relating to the conduct of the business of the
Company or any of its Affiliates which are in his possession or control, except
for (i) any documents for which the Company has given written consent to removal
at the time of termination of the Executive’s employment, (ii) papers and other
materials of a personal nature, including, but not limited to, photographs,
correspondence, personal diaries, calendars and Rolodexes, (iii) any information
the Executive reasonably believes may be necessary for his tax purposes and (iv)
copies of plans, programs and agreements relating to his employment or
termination thereof, with the Company.



            12.       Non-Competition; Non-Solicitation.



(a)        During the Term and until the third anniversary of the date of
termination of the Executive’s employment, including his retirement, the
Executive agrees that he shall not, other than in the ordinary course of
performing his duties hereunder or as agreed by the Company in writing, engage
in a “Competitive Business,” directly or indirectly, as an individual, partner,
shareholder, director, officer, principal, agent, employee, trustee, consultant,
or in any relationship or capacity, in any geographic location in which the
Company or any of its Affiliates is engaged in business.  The Executive shall
not be deemed to be in violation of this Section 12(a) by reason of the fact
that he owns or acquires, solely as an investment, up to two percent (2%) of the
outstanding equity securities (measured by value) of any entity.



                        “Competitive Business” shall mean a business that
competes with a business that (i) was being conducted by the Company or any of
its Affiliates at the time of the alleged violation, (ii) the Company or any of
its Affiliates was seeking to conduct, or seriously considering conducting, if
such alleged violation of this Section 12(a) is during the Term or (iii) the
Company or any of its Affiliates was seeking to conduct, or seriously
considering conducting, during the Term and the Company or any of its Affiliates
is actually conducting, seeking to conduct or seriously considering conducting
at the time of the alleged violation, if such alleged violation of this Section
12(a) is after the date of termination of the Executive’s employment, including
his retirement..  “Competitor” shall mean any entity which is engaged in any
Competitive Business.



(b)        The Executive agrees that for a period of three years following
termination of his employment, including  retirement, , he will not, without the
prior written consent of the Company, directly or indirectly, hire any officer,
employee or consultant of the Company or any of its Affiliates, or knowingly
solicit or encourage any such officer, employee or consultant to leave the
employ of the Company or its Affiliates, as the case may be.  Anything herein to
the contrary notwithstanding, it shall not be a violation of this Section 12(b)
for the Executive, upon request by an unrelated third party employer
(prospective or otherwise), to provide a personal reference for such employee
setting forth his personal views about such employee.



(c)        The Executive agrees that for a period of three years following the
termination of his employment, including his retirement,, he will not, without
the prior written consent of the Company, knowingly solicit or encourage any
customer of the Company or any of its Affiliates to reduce or cease its business
with the Company or any such Affiliate or otherwise knowingly interfere with the
relationship of the Company or any Affiliate with its customers.



            13.       Injunctive and Other Relief. 



The Executive acknowledges that his services are of a special, unique, unusual,
extraordinary and intellectual character giving them a peculiar value, the loss
of which cannot be reasonably or adequately compensated for in damages. 
Therefore, the Executive expressly agrees and acknowledges any breach or
threatened breach of any obligation under Section 11 or Section 12 above will
cause the Company irreparable harm for which there is no adequate remedy at law,
and as a result of this the Company shall be entitled to the issuance by a court
of competent jurisdiction of an injunction, restraining order or other equitable
relief in favor of itself, without the necessity of posting a bond, restraining
the Executive from committing or continuing to commit any such violation.



            14.       Cooperation and Consulting Period 



Following the Executive’s termination of employment, upon reasonable request by
the Company, the Executive shall cooperate with the Company with respect to any
litigation or other dispute relating to any matter in which he was involved or
had knowledge during his employment with the Company.  The Company shall
reimburse the Executive for all reasonable out-of-pocket costs, such as travel,
hotel and meal expenses, incurred by the Executive in providing any cooperation
pursuant to this Section 14.



The Executive further agrees that if he receives severance pursuant to Section
9(a) or Section 9(d) above that he will provide consulting services to the
Company, not to exceed 20 days per year, for three years following the date of
termination of his employment.



            15.       Assignability; Binding Nature. 



This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and assigns. 
No rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Agreement, either contractually or
as a matter of law.  No rights or obligations of the Executive under this
Agreement may be assigned or transferred by the Executive other than his rights
to compensation and benefits, which may be transferred only by will or operation
of law, except as provided in Section 18(d) below.



            16.       Entire Agreement.



This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto.  Anything herein to
the contrary notwithstanding, this Agreement shall not supercede any outstanding
equity award agreements between the Executive and the Company, the Change of
Control Agreement, the Indemnity Agreement between the Executive and the Company
dated February 28, 2002 (the “Indemnity Agreement”) or any outstanding loans or
promissory notes, all of which remain in full force and effect.  In the event of
any inconsistency between any provision of this Agreement and any provision of
any other applicable Company plan, policy, program, arrangement or other
agreement, the provisions of this Agreement shall control.



            17.       Notices.



All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed given when (a) delivered personally, (b) three days
after mailing by certified or registered mail, postage prepaid, return receipt
requested or (c) two days after being sent by overnight courier (provided that a
written acknowledgment of receipt is obtained by the overnight courier) to the
Party concerned at the address indicated below or to such changed address as
such Party may subsequently give such notice of in accordance with this Section
17:



            If to the Company:                    The Titan Corporation

                                                            3033 Science Park
Road

                                                            San Diego, CA 92121

                                                            Attention:  General
Counsel





            If to the Executive:                    Dr. Gene W. Ray

                                                            c/o The Titan
Corporation

                                                            3033 Science Park
Road

                                                            San Diego, CA 92121



            18.       Miscellaneous Provisions.



(a)        Amendment or Waiver.  No provision in this Agreement may be amended
unless such amendment is agreed to in writing and signed by the Executive and an
authorized officer of the Company.  No waiver by either Party of any breach by
the other Party of any condition or provision contained in this Agreement to be
performed by such other Party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time. 
Any waiver must be in writing and signed by the Party against whom it is being
enforced (either the Executive or an authorized officer of the Company, as the
case may be).



(b)        Severability.  In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law so as to achieve the purposes of this Agreement.



(c)        Survivorship.  Except as otherwise expressly set forth in this
Agreement, upon the expiration of the Term, the respective rights and
obligations of the Parties shall survive such expiration to the extent necessary
to carry out the intentions of the Parties as embodied in the rights (such as
vested rights) and obligations of the Parties under this Agreement, including,
but not limited to, Section 11 (confidentiality; assignment of rights), Section
13 (injunctive and other relief) and Section 14 (cooperation and consulting
period).   



(d)        Beneficiaries; References. The Executive shall be entitled, to the
extent permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
the Executive’s death by giving the Company written notice thereof.  In the
event of the Executive’s death or a judicial determination of his incompetence,
references in this Agreement to the Executive shall be deemed, where
appropriate, to refer to his beneficiary, estate or other legal representative.



(e)        Indemnification.  The Company agrees to indemnify the Executive
against any claims that arise in connection with his service as an officer or
director of the Company in accordance with the Company’s by-laws and the
Indemnity Agreement.



(f)         Reimbursement for Legal Fees. In the event that the Executive incurs
reasonable legal fees or other expenses in an effort to secure, preserve or
obtain payments, benefits or entitlements under this Agreement, the Company
shall, regardless of the outcome of such effort, reimburse the Executive for
such fees and expenses, after the Executive’s written submission of a request
for reimbursement together with evidence that such fees and expenses were
incurred.



(g)        Governing Law.  This Agreement shall be governed in accordance with
the laws of Delaware without reference to principles of conflicts of law.



(h)        Headings.  The headings of the sections contained in this Agreement
are for convenience only and shall not be deemed to control or affect the
meaning or construction of any provision of this Agreement.



(i)         Withholding.  The Company shall withhold from any amounts payable
under this Agreement such United States federal, state or local or foreign taxes
as shall be required to be withheld pursuant to any applicable law or
regulation.  The Executive acknowledges that except for such withholding, and
except for such gross-ups as are specifically provided herein, he is responsible
for paying his own taxes.



(j)         Counterparts.  This Agreement may be executed in two or more
counterparts.





[Rest of page left intentionally blank]




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.







                                                THE TITAN CORPORATION



                                                By:     /s/ MARK W. SOPP 

                                                Name:     Mark W. Sopp 

                                                Title:  Senior Vice President,
Chief Financial Office and Treasurer



                                                the executive



                                                  /s/ DR. GENE W. RAY 

                                                Dr. Gene W. Ray








Exhibit A



Executive’s Release of Claims



AGREEMENT AND RELEASE

THIS AGREEMENT AND RELEASE is executed by Gene W. Ray (the “Executive”)
releasing certain claims against The Titan Corporation, a Delaware corporation
(together with its successors and assigns, the “Company”), and certain
affiliated parties.

WHEREAS, the Executive and the Company have entered into an employment agreement
as of  _______________ (the “Employment Agreement”);

WHEREAS, Executive’s employment with the Company has terminated, including by
retirement, and as such Executive is due certain payments and entitlements
pursuant to the Employment Agreement subject to the Executive’s executing this
Agreement and Release.

NOW, THEREFORE, in consideration of the ­payments set forth in Section 9 of the
Employment Agreement and other good and valuable consideration, the Executive
agrees as follows:

1.         The Executive, on behalf of himself and his dependents, heirs,
administrators, agents, executors, successors and assigns, hereby releases and
forever discharges the Company and all of its current and former subsidiaries,
joint venturers and affiliates, and all of their respective directors,
shareholders, officers, employees, agents, attorneys, insurers, employees and
all individuals or entities acting by, through, under or in concert with any of
them (collectively, the “Released Parties”), from any and all charges,
controversies, claims, wages, rights, agreements, actions, costs or expenses,
causes of action, obligations, damages, losses, promises and liabilities of
whatever kind or nature, in law or equity or otherwise, whether known or
unknown, suspected or unsuspected, from the beginning of time to the date the
Executive executes this Agreement and Release, including, but not limited to,
any claims directly or indirectly arising out of, based upon or relating in
anyway to Executive’s employment with Titan or any affiliate, or the termination
thereof, or relating to or arising from any alleged act or omission by any of
the Released Parties. 



Without limiting the generality of the foregoing, the Executive expressly waives
and releases all claims the Executive may have under the Age Discrimination in
Employment Act (ADEA), as amended by the Older Workers’ Benefit Protection Act
(OWPBA) or any state counterpart, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Equal Pay Act, the Family and Medical Leave Act,
all claims of discrimination, retaliation or harassment under the California
Fair Employment and Housing Act, all claims under the California Labor Code, the
California Constitution, the California Family Rights Act, the California
Industrial Welfare Commission Orders or any local, state or federal law or
regulation governing discrimination in employment; all claims under state
contract or tort law such as wrongful termination, assault, invasion of privacy,
breach of the implied covenant of good faith and fair dealing, defamation or
negligent or intentional infliction of emotional distress and all claims for
attorneys’ fees.



Anything to the contrary notwithstanding in this Agreement and Release or the
Employment Agreement, nothing herein shall release any Released Party from any
claims or damages based on (i) any right or claim that arises after the date of
this Agreement and Release, (ii) any right the Executive may have to enforce the
Employment Agreement or this Agreement and Release, (iii) any right the
Executive may have to vested benefits under any applicable plan, policy,
program, award or agreement of the Company; (iv) the Executive’s eligibility for
indemnification in accordance with applicable laws or the Company’s certificate
of incorporation or by-laws, or under any applicable insurance policy with
respect to any liability the Executive incurs or has incurred as a director or
officer of the Company; (v) any rights arising out of any investor relationship
the Executive has with the Company or any affiliate, including, but not limited
to, any claim pertaining to securities or other financial instruments,
investments or partnerships; or (vi) any claims of a personal nature unrelated
to the business of the Company or any affiliate.



2.         The Executive expressly acknowledges and agrees that this Agreement
and Release fully and finally releases and fully resolves any and all disputes
between him and any Released Party with respect to the claims released herein,
including those that are unknown, unanticipated or unsuspected or which may
hereafter arise as a result of the discovery of new or additional facts. 
Accordingly, the Executive expressly waives all of his rights under California
Civil Code § 1542, which provides that



            A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.



The Executive also expressly waives all rights under any other statute, legal
decisions or common law principles of similar effect. 



3.         The Executive acknowledges that he has been provided a period of at
least 21 calendar days in which to consider and execute this Agreement and
Release.  The Executive further acknowledges and understands that he has seven
calendar days from the date on which he executes this Agreement and Release to
revoke his acceptance of this Agreement and Release by delivering to the Company
written notification of his intention to revoke this Agreement and Release in
accordance with the notice provision in Section 17 of the Employment Agreement. 
If the Executive so revokes his agreement to this Agreement and Release he shall
not be entitled to the payments, benefits and other entitlements provided
pursuant to Section 9 of the Employment Agreement.  This Agreement and Release
becomes effective when signed by the Executive unless revoked in writing in
accordance with this seven-day provision.  To the extent that the Executive has
not otherwise done so, the Executive is advised to consult with an attorney
prior to executing this Agreement and Release.



4.         The Executive agrees never to file a claim against any Released Party
with respect to the claims released by the Executive herein.  If the Executive
files such a claim, he agrees to pay all costs incurred by the Released Party,
including attorneys’ fees, in defending against such claim.

 

IN WITNESS WHEREOF, the Executive has executed this Agreement and Release as of
the date written below.

                                               
                                                                       
                                                            Gene W. Ray



                                                Date:
_______________________________